Exhibit 10.1



Pacific Ethanol, Inc.

400 Capitol Mall, Suite 2060

Sacramento, CA 95814

 

May 23, 2014

Holders of the Company’s
Series B Preferred Stock

Identified on Schedule 1 hereto

 

 

Re:Accrued Dividends

 

Gentlemen:

 

This letter agreement (the “Letter Agreement”) is provided with respect to
certain rights of the undersigned holders (collectively, the “Holders”) of
shares of Series B Cumulative Convertible Preferred Stock, $0.001 par value per
share (the “Series B Preferred Stock”), of Pacific Ethanol, Inc. (the “Company”)
under the Company’s Certificate of Designations, Powers, Preferences, and Rights
of the Series B Cumulative Convertible Preferred Stock (the “Series B
Certificate of Designations”).

 

The Series B Certificate of Designations provides for the payment of quarterly
cumulative dividends (“Cumulative Dividends”) with respect to the Series B
Preferred Stock. From January 1, 2009, through December 31, 2011, the Company
did not pay Cumulative Dividends to the Holders. Exhibit A attached sets forth
the sum of accrued and unpaid dividends with respect to each Holder as of
December 31, 2013 (collectively, the “Unpaid Dividends”).

 

Notwithstanding any previous agreement between the undersigned and the Company
and subject to the terms and conditions set forth herein, each of the
undersigned Holders desires to forbear from exercising rights, if any, held by
such Holder with respect to the Unpaid Dividends.

 

In consideration of each Holder’s agreement to forbear from exercising its
rights, the Company agrees to pay $1,462,984 of the Unpaid Dividends as provided
below.

 

In consideration of the mutual covenants herein contained, and for other
valuable consideration the receipt and sufficiency of which is hereby
acknowledged, the parties hereby agree as follows:

 

1.          Forbearance. Subject to the delivery of the Shares in accordance
with Paragraph 3, each Holder agrees that until the earlier to occur of (i)
November 30, 2015, or (ii) the occurrence of any Forbearance Default (as
hereinafter defined) (the “Forbearance Period”), each Holder will forbear from
exercising any and all of its respective rights and remedies against the Company
with respect to any remaining Unpaid Dividends, including, but not limited to,
demanding payment of any Unpaid Dividends and bringing any action or claim with
respect to any Unpaid Dividends.

 



 

 

 



Holders of the Company’s Series B Preferred Stock
Page 2

 

 

2.          Tolling. The parties hereto stipulate, covenant, and agree that the
running of any and all affirmative defenses of the Company based on (a) any
statutes of limitation, (b) the doctrine of laches, or (c) any failure of the
Holders to institute or commence litigation or other legal proceedings within
some specified period, before a specified date, or before the happening of a
specified event, applicable to all claims or causes of action that any Holder
may be entitled to take or bring in order to enforce or otherwise arising out of
or relating to their respective rights and remedies against the Company with
respect to the Unpaid Dividends is, to the fullest extent permitted by law,
tolled and suspended during the Forbearance Period.

 

3.          Payment of Dividend; Delivery of Shares. The Company shall pay to
each Holder the sum set opposite the Holder’s name on the signature page hereto
(the “Payment”) by issuing and delivering to each such Holder the number of
shares (collectively, the “Shares”) of the Company’s common stock (the “Common
Stock”) equal to the quotient obtained by dividing (a) the Payment, by (b)
$12.16. The offering and issuance of the Shares (the “Offering”) are being made
pursuant to (a) an effective Registration Statement on Form S-3 (File No.
333-195364) (including the prospectus contained therein), filed by the Company
with the Securities and Exchange Commission (the “Commission”), and (b) a
prospectus supplement containing certain supplemental information regarding the
terms of the Offering of the Shares, that will be filed with the Commission on
the date hereof and delivered to each Holder (or may available to each Holder by
the filing by the Company of an electronic version thereof with the Commission).
On the day that is the third Trading Day after the date hereof, the Company
shall deliver to each Holder that number of Shares set forth opposite such
Holder’s name on the signature page hereto through the facilities of the
Depository Trust Company’s DWAC system. For purposes hereof, the term “Trading
Day” shall mean any day on which the Common Stock is traded on the principal
securities exchange or securities market on which the Common Stock is then
traded.

 

4.          Acknowledgment of Non-Payment; Non-Waiver. By executing this Letter
Agreement, the Company acknowledges and agrees that, except as expressly
provided herein, (a) the Holders’ rights under the Series B Certificate of
Designations have not been waived by the Holders, and (b) no Holder has made and
is not making any commitment, and there is no understanding, explicit or
implicit, relating to, or affecting, any forbearance or any other matter beyond
that set forth in this Letter Agreement.

 

5.          Full Force and Effect. Except as otherwise provided herein, the
Series B Certificate of Designations shall remain unchanged and in full force
and effect. Except as expressly set forth above, nothing in this Letter
Agreement shall be construed as a waiver of any rights of any of the parties to
this Letter Agreement under the Series B Certificate of Designations.

 



 

 

 



Holders of the Company’s Series B Preferred Stock
Page 3

 

 

6.          Forbearance Default. As used herein, “Forbearance Default” means any
of the following:

 

a.       The Company fails to timely perform or observe any requirement of this
Letter Agreement or the documents, instruments and agreements executed in
connection herewith;

 

b.       The Company fails to pay future Cumulative Dividends on a timely basis
in accordance with the Series B Certificate of Designation;

 

c.       The Company dissolves, liquidates, winds up, or otherwise ceases its
on-going business operations; or

 

d.       The Company (or any subsidiary): (i) makes a transfer in fraud of
creditors, or makes an assignment for the benefit of creditors; (ii) has a
receiver, trustee or custodian appointed for, or take possession of, all or
substantially all of the assets of the Company, either in a proceeding brought
by such party or in a proceeding brought against such party and such appointment
is not discharged or such possession is not terminated within sixty (60)
calendar days after the effective date thereof or such party consents to or
acquiesces in such appointment or possession; (iii) files a petition for relief
under any Insolvency Law or an involuntary petition for relief is filed against
such party under any Insolvency Law and such involuntary petition is not
dismissed within sixty (60) calendar days after the filing thereof, or an order
for relief naming such party is entered under any Insolvency Law, or any
composition, rearrangement, extension, reorganization or other relief of debtors
now or hereafter existing is requested or consented to by such party; (iv) fails
to have discharged within a period of thirty (30) calendar days any attachment,
sequestration or similar writ levied upon any property of such party in an
amount exceeding $1,000,000; or (v) fails to pay within thirty (30) calendar
days any final money judgment against such party in an amount exceeding
$1,000,000. (For purposes hereof, “Insolvency Law” means Title 11 of the United
States Code (or any successor law) or any similar applicable law providing for
bankruptcy, insolvency, conservatorship, receivership or other similar debtor’s
relief.)

 

7.          Entire Agreement. This Letter Agreement constitutes the entire
agreement between the parties with respect to the subject matter hereof and
supersedes any prior understandings, agreements or representations by or between
the parties, written or oral, to the extent they relate in any way to the
subject matter hereof.

 

8.          Amendments and Waivers; Severability. This Letter Agreement may not
be amended or modified, and no provisions hereof may be waived, without the
written consent of the Company and each of the Holders. No action taken pursuant
to this Letter Agreement shall be deemed to constitute a waiver by the party
taking such action of compliance with any representation, warranty, covenant or
agreement contained herein. The waiver by any party hereto of a breach of any
provision of this Letter Agreement shall not operate or be construed as a
further or continuing waiver of such breach or as a waiver of any other or
subsequent breach. No failure on the part of any party to exercise, and no delay
in exercising, any right, power or remedy hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of such right, power or remedy
by such party preclude any other or further exercise thereof or the exercise of
any other right, power or remedy. All remedies hereunder are cumulative and are
not exclusive of any other remedies provided by law.

 



 

 

 



Holders of the Company’s Series B Preferred Stock
Page 4

 

 

9.          Governing Law. This Letter Agreement shall be governed by, and
construed, interpreted and enforced in accordance with, the laws of the State of
Delaware, without giving effect to the principles of conflicts of laws
thereunder which would specify the application of the law of another
jurisdiction.

 

10.         Counterparts. This Letter Agreement may be executed, including by
facsimile signature, in one or more counterparts, each of which shall be deemed
an original but all of which together will constitute one and the same
instrument.

 

[Signatures Follow.]

 

 

 



 

 



 

Holders of the Company’s Series B Preferred Stock
Page 5

 

 

In witness whereof, the parties have executed this Letter Agreement as of the
first date set forth above.

 

  PACIFIC ETHANOL, INC.           By:  /s/ Neil M. Koehler     Neil M. Koehler,
Chief Executive Officer

 

 

 

 

HOLDERS:   PAYMENT AMOUNT:         Lyles United, LLC  



      By: /s/ William Lyles   $734,136 Name: William Lyles
Title:Vice President                     /s/ Frank P. Greinke, Trustee  
$379,312

Frank P. Greinke, as Trustee under
the Greinke Personal Living Trust

 

 

            /s/ Robert W. Bollar   $54,018 Robert W. Bollar, as Trustee of the
Bollar Living Trust  

 

                /s/ Mimi Taylor   $54,018 Mimi S. Taylor  



            /s/ Neil M. Koehler   $210,000

Neil M. Koehler

 



 

 

[SIGNATURES CONTINUED ON FOLLOWING PAGE]

 

 

 

 

Holders of the Company’s Series B Preferred Stock
Page 6

 

 

 

/s/ Bill Jones   $10,500

Bill Jones

 



            /s/ Paul P. Koehler   $10,500

Paul P. Koehler

 



                /s/ Thomas D. Koehler   $10,500

Thomas D. Koehler

 



 

 

 

 



 

 

Schedule 1

 

Holders of Series B Preferred Stock

 

 

 

William M. Lyles IV

Lyles United, LLC

1210 West Olive Avenue

Fresno, CA 93728

 

Frank P. Greinke, Trustee, Greinke Personal Living Trust

P.O. Box 4159

1800 W. Katella, Ste. 400

Orange, CA 92863

 

Robert W. Bollar, Trustee, Bollar Living Trust

P.O. Box 4159

1800 W. Katella, Ste. 400

Orange, CA 92863

 

Mimi S. Taylor

P.O. Box 4159

1800 W. Katella, Ste. 400

Orange, CA 92863

 

Neil M. Koehler

c/o Pacific Ethanol, Inc.

400 Capitol Mall, Suite 2060

Sacramento, CA 95814

 

William L. Jones

c/o Pacific Ethanol, Inc.

400 Capitol Mall, Suite 2060

Sacramento, CA 95814

 

Paul P. Koehler

c/o Pacific Ethanol, Inc.

400 Capitol Mall, Suite 2060

Sacramento, CA 95814

 

Thomas D. Koehler

c/o Pacific Ethanol, Inc.

400 Capitol Mall, Suite 2060

Sacramento, CA 95814

 



 

 

 

Exhibit A

 

Unpaid Dividends at December 31, 2013

 

 



Lyles United  $1,835,343  Greinke Trust   948,283  Neil Koehler   524,999  Bill
Jones   26,248  Paul Koehler   26,248  Tom Koehler   26,248  Bollar Trust 
 135,046  Mimi S. Taylor   135,046  TOTAL  $3,657,461 

 



 

